DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed August 11, 2021.  Claims 
1-20 are pending, in which claims 11-20 are non-elected, with traverse. 
   
Election/Restrictions  
 This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected with traverse in the reply filed on February 04, 2021 and the Petition filed August 11, 2021.  The restriction requirement was made Final in the Office Action dated May 13, 2021. 
 Applicant traversed (see Petition filed August 11, 2021 and Response to election filed February 04, 2021) that for the asserted species I, II and III to be considered mutually exclusive, there must be no product or process that would infringe two or three of the asserted species I, II and III, “ i.e. there is no product (or process) that would infringe both the identified inventions” (Applicant’s original emphasis).  Applicant alleged that “…the process illustrated in Figures 1-6,17A, and 17B would infringe each of claims 1,11, and 17…” so that there is no product (or process) that would infringe both the identified inventions. 

In response, this is noted and found totally unconvincing.  
	First, noted that the process illustrated in Figures 1-6,17A, and 17B and described in the present specification is simply Applicant’s invention.  Applicant apparently alleges that all of claims 1, 11 and 17 of the Groups are illustrated and described by the present specification and shown in the drawing Figures 1-6,17A, and 17B.  However, this is a different issue from the restriction requirement.  The claims 1, 11 and 17 of Groups I, II and II are distinct, each from the other, because claims to the different species recite the mutually exclusive characteristics of such species (not because the present specification and Applicant’s drawing figures illustrated and described the process for these claims 1, 11 and 17).  
Second, with regard to “there is no product (or process) that would infringe both the identified inventions”, Applicant traversed that the process illustrated in Figures 1-6,17A, and 17B of Applicant’s invention would infringe each of the claims 1, 11, and 17.
infringe”.  In order to infringe, a product (or process) must be a “PRIOR ART”.   The process illustrated in Figures 
1-6,17A, and 17B is just Applicant’s invention, not a PRIOR ART  (unless Applicant submitted evidence in the record that the process illustrated in Figures 1-6,17A, and 17B and related text described in the present specification are prior art and well known in the art.  However, Applicant is advised that the admission can be used against all claims of the present application).
	Although all of claims 1, 11 and 17 of the Groups are illustrated and fully described by the present specification and shown in the drawing Figures 1-6,17A, and 17B, the process illustrated in Figures 1-6,17A and 17B is Applicant’s invention (not a prior art), and thus would not infringe the identified inventions as recited in claims 1, 11 and 17.
 
The Groups are independent or distinct, for the reasons and given examples as of record (See the Office Actions dated May 13, 2021 and December 30, 2020), each from the other, because claims to the different species recite the mutually exclusive characteristics of such species, wherein Group I (e.g. claims 1-10) draws to a method comprising at least depositing a lanthanum-containing layer comprising a first portion and a second portion overlapping the first gate dielectric and the second gate dielectric; depositing a hard mask, wherein the hard mask is free from both titanium and tantalum; while Group II (e.g. claims 11-16) distinctly draws to a method comprising at least depositing a hard mask comprising a first portion over and contacting the first portion of the doping-metal containing layer, wherein an entirety of the hard mask is formed of a homogeneous material; forming an etch mask; performing an anneal process and removing the doping-metal containing layer, wherein forming the etching masking comprises dispensing a photo resist over and contacting the hard mask, with a contact angle between the photo resist and the hard mask being smaller than about 10 degrees (claims 10-11); and while Group III (e.g. claims 17-20) distinctly draws to a method comprising at least removing a dummy gate stack to form a trench between gate spacers; depositing a lanthanum oxide layer over the high-k dielectric layer; patterning the hard mask and the lanthanum oxide layer, wherein the hard mask is a single layer hard mask; and forming a gate electrode over and contacting the high-k dielectric layer.
In addition, these species are not obvious variants of each other based on the current record. There is a search and/or examination burden for the patentably distinct species as set 
Applicant further alleged that there is no undue burden because there is no product (or process) that would infringe both the identified inventions.  However, as responded above, the process illustrated in Figures 1-6,17A and 17B is Applicant’s invention (not a prior art), and thus would not infringe the identified inventions as recited in claims 1, 11 and 17.  It is a very serious burden on the examiner and to the Office to search and examine the entire application for all species and groups of inventions. As already given an example in the restriction requirement, Groups I, II and II are distinct, in which it is clearly shown that the product as claimed can be made by another and materially different process, and  are distinct for reasons as of record.  Applicant did not specifically point out the supposed errors of the given example in the restriction requirement.  Accordingly, searching and examination all of these distinct inventions would make serious burden on the examiner and to the Office.   Should Applicant traverse on the ground that claims 1, 11 and 17 are not distinct or that the Groups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions/species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention/species.  
The requirement is still deemed proper and is therefore made FINAL.

Accordingly, Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims (i.e. claims 11-20) or, due to this Office action, take other appropriate supplemental action (37 CFR 1.144) including any further response to supplement the Petition filed August 11, 2021.  Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.


Allowable Subject Matter
 Claims 1-10 are allowed. 


Response to Amendment  
Regarding rejection by Lee (2019/0304846) under 35 USC 102(a)(2): Applicant submitted (at 08/11/2021 remark page 6/7) the statement that “... Both Lee and the present application were subject to an obligation of assignment to Taiwan Semiconductor Manufacturing Co., Ltd. no later than the effective filing date September 17, 2019 of thepresent application…”.  Accordingly, Lee (2019/0304846) is disqualified as Prior art under 35 USC 102(a)(2) by Applicant’s statement under 35 U.S.C. 102(b(2)(C).
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822